Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 11-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wegert (DE 2530370A1).
In regard to claims 1-3, Wegert discloses a cementitious pipe comprising:
a plurality of reinforced cementitious pipe sections comprising a hardened cementitious matrix that comprises concrete (In [0001] discloses concrete pipes made from cement reinforced with asbestos) and a reinforcement comprising a plurality of discreet fibers randomly dispersed in the hardened cementitious matrix (In [0001] discloses asbestos mixed into the cement to make the concrete pipe and therefore the concrete pipe contains fibers of asbestos randomly dispersed throughout the cementitious matrix), the reinforced cementitious pipe sections not having integral end connections located at opposite longitudinal ends of the pipe section for connecting one pipe section to another pipe section (Fig. 5, both 310 do not have any integral end connections), wherein the reinforced cementitious pipe sections are joined together in an end-to-end manner with a fiber reinforced polymer composite (Fig. 5, connecting ring 311 and in [0008] discloses the connecting ring can be made of glass fiber reinforced plastic).
	Wegert does not expressly disclose each of the plurality of reinforced cementitious pipe sections has a wall thickness from about 2 inches to about 11 inches.

It would have been obvious to one having ordinary skill in the art to have modified Wegert to have a wall thickness from about 2 inches to about 11 inches, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a suitable pipe size for its application and connections. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 11, Wegert discloses the cementitious pipe of claim 1, wherein the fibers comprise polymer fibers, inorganic fibers or combinations thereof (In [0008] discloses glass fiber reinforced plastic).
In regard to claim 12, Wegert discloses the cementitious pipe of claim 1, wherein said pipe section does not have integral bell and spigot connections or integral tongue-and-groove connections at opposite longitudinal ends of said pipe section (Fig. 5).
In regard to claim 13, Wegert discloses the cementitious pipe of claim 3, wherein said fiber reinforced polymer composite comprise a fiber reinforcement at least partially embedded in a polymer matrix (In [0008] discloses glass fiber reinforced plastic which is a polymer reinforced with glass fibers embedded in the polymer matrix).
In regard to claim 15, Wegert discloses the cementitious pipe of claim 14, wherein said reinforcement comprises a carbon or fiberglass fabric (In [0008] discloses glass fibers).
In regard to claim 20, Wegert discloses the cementitious pipe of claim of claim 17, but does not expressly disclose the outer diameter of the pipe is from about 12 inches to about 144 inches.
While Wegert do not expressly disclose the outer diameter of the pipe is from about 12 inches to about 144 inches; the outer diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Wegert to have the outer diameter of the pipe is from about 12 inches to about 144 inches, as the outer diameter may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a suitable pipe size for its application and connections. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wegert (DE 2530370A1) in view of DuraWrap, 9/11/2014, ENECON Corporation, pages 1-2, hereinafter “DuraWrap”.
In regard to claims 14, 16, and 18, Wegert discloses the cementitious pipe of claims 13, 15, and 17, but does not expressly disclose the polymer matrix comprises an 
In the related field of reinforced concrete pipe joints, DuraWrap teaches a carbon fiber reinforced polymer composite applied on the interior and exterior of concrete pipes (Second and third paragraph on page 1 and see the figure on page 2).
It is also noted the carbon fiber reinforced polymers (CFRP) are typically thermosets of epoxy. See http://www.substech.com/dokuwiki/doku.php?id=carbon_fiber_reinforced_polymer_composites.
It would have been obvious to one having ordinary skill in the art to have modified the connecting ring of Wegert to include a carbon fiber reinforced polymer on both the inner and outer circumference of the pipe joint in order to have the advantage of a seal, a stronger joint, and ease of future repairs as taught by DuraWrap in the second and third paragraphs on page 1.
In regard to claim 17, Wegert and DuraWrap discloses the cementitious pipe of claim 16, and Wegert further discloses the fiber reinforced polymer composite is attached around the outer circumference near the ends of the adjacent pipe sections (Fig. 5). 

Response to Arguments
Changes to the drawings filed on 6/07/2021 are accepted. 

Applicant's arguments filed 6/07/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that it is not a simple matter of routine optimization to achieve a wall thickness of about 2 inches to about 11 inches, however, applicant must show that the particular range is critical and generally showing that the claimed range achieves unexpected results. See MPEP 2144.05(II) and MPEP 2144.05(III). The specification in [0096] discloses “the thickness of the pipe section is from about 2 inches to about 11 inches” but does not express the criticality of the range. Additionally, in [0005] discloses “Bell and spigot connection pipe is also problematic when thin walled pipe is needed for various jobs, as it is difficult to maintain specified tolerances with smaller components. When thin wall pipes are required, there is difficulty in forming proper bell and spigot connection ends”, which appears to disclose that thin-walled pipes are used to replace bell and spigot ends because of the difficulty of forming thin-walled bell and spigot connections. Since the prior art Wegert teaches a pipe connection without having integral end connections such as a bell and spigot connection, it would have been obvious to one having ordinary skill in the art to have modified Wegert to have a wall thickness from about 2 inches to about 11 inches, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a suitable pipe size for its application and connections. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679